    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 1 of 14



                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff
Luis Gomez

 Luis Gomez,

                    Plaintiff,
                                          DOCKET NO. 20-cv-4190
               - vs. –
                                                  COMPLAINT
 Shine Services LLC,
 FirstService Residential New
 York, Inc., 604 West 178th
 Corp. and Ramesh Sarva,

                    Defendants.


     Plaintiff Luis Gomez, by and through his undersigned

attorneys,   for    his    complaint   against   defendants    Shine

Services LLC, FirstService Residential New York, Inc., 604

West 178th Corp. and Ramesh Sarva, alleges as follows:

                         NATURE OF THE ACTION

     1.   Plaintiff Luis Gomez alleges that he is entitled

to: (i) compensation for wages paid at less than the statutory

minimum wage, (ii) unpaid wages from defendants for overtime

work for which he did not receive overtime premium pay as

required by law; and (iii) liquidated damages pursuant to the
    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 2 of 14



FLSA, 29 U.S.C. §§ 201 et seq., because defendants’ violations

lacked a good faith basis.

     2.     Mr. Gomez further complains that he is entitled to

(i) compensation for defendants’ failure to pay him the New

York minimum wage; (ii) liquidated damages pursuant to New

York Labor Law for this violation; and (iii) compensation for

defendants’ violation of the Wage Theft Prevention Act.

                               THE PARTIES

     3.     Plaintiff Mr. Gomez is an adult individual residing

in New York, New York.

     4.     Defendant Shine Services LLC is a New York limited

liability   company     with   a   business     address   of       43-33   48th

Street, Basement Office, Sunnyside, New York.

     5.     Defendant FirstService Residential New York, Inc.

is a New York corporation with a place of business at 622

Third Avenue, 14th Floor, New York, New York.

     6.     Defendant    604    West    178th   Corp.   is     a    New    York

corporation with a business address of 43-33 48th Street,

Basement Office, Sunnyside, New York.

     7.     At relevant times, each of the defendants have

been, and continue to be, employers engaged in interstate

commerce and/or the production of goods for commerce within

the meaning of the FLSA, 29 U.S.C. § 207(a).




                                    2
    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 3 of 14



     8.    At all relevant times, each of the defendants,

individually and collectively, has had gross revenues in

excess of $500,000.00.

     9.    Upon information and belief, at relevant times

herein, each of the defendants has used goods and materials

produced in interstate commerce, and has employed at least

two individuals who handled such goods and materials.

     10.   Upon information and belief, at relevant times,

each of the defendants has constituted an “enterprise” as

defined in the FLSA.

     11.   Upon information and belief, at all relevant times

each of the defendants constituted joint employers of Mr.

Gomez within the meaning of the FLSA and NYLL, in that each

of the defendants controlled the terms and conditions of Mr.

Gomez’s employment.

     12.   Defendant Ramesh Sarva is an owner or part owner

and principal of defendants Shine Services LLC, and 604 West

178th Corp., who has the power to hire and fire employees,

set wages and schedules, and maintain their records.

     13.   Defendant Ramesh Sarva was involved in the day-to-

day operations of defendants Shine Services LLC, and 604 West

178th Corp., and played an active role in managing those

businesses.




                                 3
      Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 4 of 14



       14.    Defendants constituted “employers” of Mr. Gomez as

that term is used in the Fair Labor Standards Act and New

York Labor Law.

                        JURISDICTION AND VENUE

       15.    This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over Mr. Gomez’s state law claims

pursuant to 28 U.S.C. § 1367.               In addition, the Court has

jurisdiction over Mr. Gomez’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

       16.    Venue is proper in this district pursuant to 28

U.S.C. § 1391 because the acts and omissions that gave rise

to this action took place in this district.

                                    FACTS

       17.    At all relevant times herein, defendants owned and

managed      an   apartment    building     located   at    604   West    178th

Street, New York, New York (“the Building").

       18.    Specifically, defendant 604 West 178th Corp. owned

the    Building,     while    defendants      Shine   Services      LLC    and

FirstService Residential New York, Inc. managed the Building.

       19.    Mr.   Gomez     was   employed    at    the   Building      from

approximately May 2017 through April 2020.




                                      4
    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 5 of 14



     20.    Mr.   Gomez      was    originally        hired       by   defendant

FirstService      Residential        New     York,     Inc.       He   went   to

FirstService Residential New York, Inc.’s office to apply for

the job, filled out an application with the company, was hired

by the company’s manager, Tony Nezaj, was sent by Mr. Nezaj

to take a drug test, and was then told by Mr. Nezaj that he

had passed the test and was hired.

     21.    Afterwards, Mr. Gomez’s work for defendants was

solely at the Building.

     22.    Notices posted at the Building said that it was

owned by defendant 604 West 178th Corp., and that residents

who needed to contact management about building services

should     contact    604    West     178th      Corp.        ℅    FirstService

Residential New York, Inc.

     23.    Mr. Gomez did not know the name Shine Services LLC,

except that Shine Services LLC was the entity that issued Mr.

Gomez his W-2 at the end of each year.

     24.    Mr.      Gomez     was         employed      as       a     building

superintendent; his duties included keeping the building

clean, handling the garbage and recycling, and shoveling

snow.

     25.    Mr. Gomez’s work was performed in the normal course

of defendants’ business and was integrated into the business




                                      5
     Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 6 of 14



of   defendants,      and    did    not   involve     executive      or

administrative responsibilities.

      26.   At all relevant times herein, Mr. Gomez was an

employee engaged in commerce and/or in the production of goods

for commerce, as defined in the FLSA and its implementing

regulations.

      27.   Mr. Gomez worked a regular schedule for defendants,

seven days per week.

      28.   On Monday through Saturday, he worked roughly two

hours in the morning, and on Sunday he worked three hours in

the morning.

      29.   He then worked again in the evenings; on Monday

through Wednesday, he worked roughly 5½ hours; on Thursday,

5 hours; on Friday, 4 hours; and on Saturday and Sunday, 3

hours.

      30.   As a result, he worked about 46½ hours per week

each week of his employment.

      31.   Defendants did not provide a time clock, sign in

sheet, or any other method for Mr. Gomez to track his time

worked.

      32.   Mr. Gomez did not need to track his time worked,

because defendants did not pay him any wages.




                                   6
    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 7 of 14



     33.   Rather, Mr. Gomez’s only compensation for serving

as building super was that he was allowed to live in the

basement of the building.

     34.   Defendants    did   not   issue   Mr.   Gomez   any      wage

statements during the course of his employment.

     35.   As such, Mr. Gomez had no idea how defendants valued

his compensation.    However, at the end of the year, defendant

Shine Services LLC issued Mr. Gomez a W-2 which indicated

that they valued the basement room in which he was staying at

roughly $1,700 per month, or $400 per week.

     36.   Upon information and belief, however, the basement

room that Mr. Gomez was provided was not a legal apartment,

and had no actual market value.

     37.   As a result, Mr. Gomez’s effective rate of pay —

zero — was below the statutory federal and New York minimum

wage in effect at all relevant times.

     38.   Defendants’ failure to pay Mr. Gomez an amount at

least equal to the federal or New York minimum wage in effect

during relevant time periods was willful, and lacked a good

faith basis.

     39.   In addition, defendants failed to pay Mr. Gomez any

overtime “bonus” for hours worked beyond 40 hours in a

workweek, in violation of the FLSA.




                                 7
    Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 8 of 14



     40.   Defendants   failed    to    provide   Mr.    Gomez   with   a

written notice providing the information required by the Wage

Theft Prevention Act – including, inter alia, defendants’

contact information, his regular and overtime rates, and

intended   allowances   claimed    –    and   failed    to   obtain   his

signature acknowledging the same, at any point during his

employment, in violation of New York Labor Law § 195 and the

Wage Theft Prevention Act in effect at relevant times.

     41.   Defendants failed to provide Mr. Gomez with weekly

records of his regular and overtime compensation and hours

worked and allowances claimed, in violation of the Wage Theft

Prevention Act.

     42.   Upon   information     and   belief,    while     defendants

employed Mr. Gomez, and through all relevant time periods,

defendants failed to maintain accurate and sufficient time

records, and failed to post or keep posted a notice explaining

the minimum wage and overtime pay rights provided by the FLSA

or New York Labor Law.

                              COUNT I

           (Fair Labor Standards Act – Minimum Wage)

     43.   Mr. Gomez repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.




                                  8
       Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 9 of 14



        44.   At all relevant times, defendants employed Mr.

Gomez within the meaning of the FLSA.

        45.   Defendants failed to pay a salary greater than the

minimum wage to Mr. Gomez for all hours worked.

        46.   As    a   result   of   defendants’   willful    failure   to

compensate Mr. Gomez at a rate at least equal to the federal

minimum wage for each hour worked, defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq.,

including 29 U.S.C. §§ 206.

        47.   The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.

        48.   Due to defendants’ FLSA violations, Mr. Gomez is

entitled to recover from defendants his unpaid compensation

plus     liquidated      damages,     interest,   reasonable   attorneys’

fees, and costs and disbursements of this action, pursuant to

29 U.S.C. § 216(b).

                                    COUNT II

                   (New York Labor Law – Minimum Wage)

        49.   Mr. Gomez repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.




                                        9
   Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 10 of 14



     50.   At all relevant times, Mr. Gomez was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

     51.   Defendants willfully violated Mr. Gomez’s rights by

failing to pay him compensation in excess of the statutory

minimum wage in violation of the New York Labor Law §§ 190-

199, 652 and their regulations.

     52.   Defendants’ failure to pay compensation in excess

of the statutory minimum wage was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198,

§ 663 and supporting regulations.

     53.   Due to defendants’ New York Labor Law violations,

Mr. Gomez is entitled to recover from defendants his unpaid

compensation,    liquidated    damages,    interest,     reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).

                            COUNT III

             (Fair Labor Standards Act - Overtime)

     54.   Mr. Gomez repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.

     55.   At all relevant times, defendants employed Mr.

Gomez within the meaning of the FLSA.




                                10
   Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 11 of 14



     56.    At all relevant times, defendants had a policy and

practice of refusing to pay overtime compensation to their

employees for hours they worked in excess of forty hours per

workweek.

     57.    As   a   result   of   defendants’    willful   failure   to

compensate Mr. Gomez at a rate at least one-and-one-half times

the regular rate of pay for work performed in excess of forty

hours per workweek, defendants have violated, and continue to

violate, the FLSA, 29 U.S.C. §§ 201 et seq., including 29

U.S.C. §§ 207(a)(1) and 215(a).

     58.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.

     59.    Due to defendants’ FLSA violations, Mr. Gomez is

entitled    to   recover   from    defendants    his   unpaid   overtime

compensation,        liquidated     damages,    interest,   reasonable

attorneys’ fees, and costs and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).

                                  COUNT IV

      (New York Labor Law – Wage Theft Prevention Act)

     60.    Mr. Gomez repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.


                                     11
     Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 12 of 14



      61.    At all relevant times, Mr. Gomez was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

      62.    Defendants willfully violated Mr. Gomez’s rights by

failing to provide him with the wage notices required by the

Wage Theft Prevention Act when he was hired, or at any time

thereafter.

      63.    Defendants willfully violated Mr. Gomez’s rights by

failing to provide him with weekly wage statements required

by the Wage Theft Prevention Act at any time during his

employment.

      64.    Due to defendants’ New York Labor Law violations

relating     to   the   failure   to    provide   compliant,   accurate

paystubs, Mr. Gomez is entitled to recover from the defendants

statutory damages of $250 per day throughout his employment,

up to the maximum statutory damages.

      65.    Due to defendants’ New York Labor Law violations

relating to the failure to provide a wage notice, Mr. Gomez

is entitled to recover from the defendants statutory damages

of   $50    per   day   from   February    27,    2015   throughout   his

employment, up to the maximum statutory damages.




                                   12
   Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 13 of 14



                         PRAYER FOR RELIEF

    WHEREFORE, Mr. Gomez respectfully requests that this

Court grant the following relief:

       a.   Compensatory    damages   for    failure   to    pay    the

            minimum wage pursuant to the FLSA and New York

            Labor Law;

       b.   A compensatory award of unpaid compensation, at

            the statutory overtime rate, due under the FLSA;

       c.   An award of liquidated damages as a result of

            defendants’    willful    failure   to   pay    statutory

            minimum wage and overtime compensation pursuant

            to 29 U.S.C. § 216;

       d.   Liquidated damages for defendants’ New York Labor

            Law violations;

       e.   Statutory damages for defendants’ violation of the

            New York Wage Theft Prevention Act;

       f.   Back pay;

       g.   Punitive damages;

       h.   An award of prejudgment and postjudgment interest;

       i.   An award of costs and expenses of this action

            together with reasonable attorneys’ and expert

            fees; and


                                13
   Case 1:20-cv-04190-AJN Document 1 Filed 06/02/20 Page 14 of 14



         j.   Such other, further, and different relief as this

              Court deems just and proper.

Dated:   May 27, 2020



                            ____________________________
                            David Stein
                            SAMUEL & STEIN
                            38 West 32nd Street
                            Suite 1110
                            New York, New York 10001
                            (212) 563-9884
                            Attorneys for Plaintiff




                                14
